1
2
3
4
5
6                                       UNITED STATES DISTRICT COURT

7                                      EASTERN DISTRICT OF CALIFORNIA

8
9    SHERI LEANNE QUALLS                                    )   Case No.: 1:14-cv-02055-BAM
                                                            )
10                    Plaintiff,                            )   ORDER REGARDING MOTION FOR
                                                            )   ATTORNEYS’ FEES PURSUANT TO 42 U.S.C.
11           v.                                             )   § 406(b)
                                                            )
12   ANDREW M. SAUL,1 Commissioner of                       )   (Doc. Nos. 20, 25)
     Social Security,                                       )
13                                                          )
                                                            )
                      Defendant.
14
15           On November 7, 2019, Shellie Lott, counsel for Plaintiff Sheri Leanne Qualls (“Plaintiff”) filed

16   a motion for attorneys’ fees pursuant to 42 U.S.C. § 406(b). (Doc. No. 20.) On December 20, 2019,

17   counsel for Plaintiff filed an amended motion for attorneys’ fees pursuant to 42 U.S.C. § 406(b). (Doc.

18   No. 25.) On December 23, 2019, the Commissioner of Social Security (the “Commissioner”) filed a

19   statement of non-opposition to the amended motion. (Doc. No. 27.) However, neither motion

20   indicates whether Plaintiff was served with copies or otherwise notified of the motion and amended

21   motion and provided an opportunity to respond.

22           Accordingly, IT IS HEREBY ORDERED:

23           1.       Counsel for Plaintiff shall promptly serve Plaintiff with copies of the motion (Doc. No.

24   20), the amended motion (Doc. No. 25), and this order and shall file proof of such service with the

25   Court; and

26
27
     1
              Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
28   Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.


                                                                 1
1           2.      Within fourteen (14) days of service, Plaintiff may file her response, if any, to the

2    motion and the amended motion. Any response shall be in writing and filed with the Court. Counsel

3    for Plaintiff shall assist Plaintiff with electronically filing any response to the motion and the amended

4    motion.

5
6    IT IS SO ORDERED.

7
        Dated:     February 3, 2020                            /s/ Barbara   A. McAuliffe            _
8                                                       UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
